Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hilemon et al. US 2017/0102695 A1.

	Hilemon teaches:
1. An intelligent prognostics and health management system, comprising: 
an analytic engine service manager module; [Fig. 1 106]
an intelligent prognostics and health management object analytics tree module [Fig. 1 108], connected to the analytic engine service manager module, the intelligent prognostics and health management object analytics tree module comprising a plurality of analytics trees, and each of the plurality of analytics trees comprising a plurality of analytics tree nodes to obtain monitoring data of a machine to be monitored; [Fig. 2]
a machine learning library module, [command and control 108] connected to the intelligent prognostics and health management object analytics tree module to provide at least one algorithm for the intelligent prognostics and health management object analytics tree module; [para. 0015, “Where higher accuracy is needed or desired, health scores are computed by evaluating multiple parametric health scores across multiple measurement locations in view of various potential fault conditions through the use of a decision tree, a logic-based expert system, or a statistical model built using machine learning techniques.”] and 
a file system module [Fig. 1 108], connected to the intelligent prognostics and health management object analytics tree module to provide a default reference hypothesis model and feature sample data corresponding to the default reference hypothesis model.  [para. 0067, “Default weights used when aggregating (i.e., rolling-up) health scores into a single overall health score or virtual health score are also assigned during the priority assignment operation 308. Each asset priority is assigned a default weight. In various embodiments, the weights used by the health normalization module range from 0 to 1. In the preferred embodiment, the default weights are 0.5 for an unknown priority, 0.25 for low priority, 0.5 for medium priority, 0.75 for high priority, and 1.0 for very high priority.”]

	Hilemon teaches:
5. The intelligent prognostics and health management system of claim 1, wherein each of the plurality of analytics tree nodes corresponds to a critical parameter (CP) and a plurality of associated parameters (AP).  [Fig. 5 Sensors 1-N]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hilemon et al. US 2017/0102695 A1 in view of Lee et al. US 2010/0023307 A1.

Hilemon does not teach the following limitation, however, Lee teaches:
2. The intelligent prognostics and health management system of claim 1, the intelligent prognostics and health management system further comprising an expansion module connected to the intelligent prognostics and health management object analytics tree module, the expansion module comprising a first exchangeable application programming interface, a second exchangeable application programming interface, and an exchangeable driver interface, wherein the first exchangeable application programming interface is capable of being connected to an external machine learning module, the second exchangeable application programming interface is capable of being connected to an external reference model module, and the exchangeable driver interface is capable of being connected to an external data collection driving device to obtain an original data of a database disposed in the machine to be monitored.  [Fig. 1 historical data database 20 for data, machine learning 10 for model selection, default prediction models ARMA and RNN, para. 0033]

It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of Lee with those of Hilemon.  A person having ordinary skill in the art would have been motivated to combine the teachings because Lee teaches that using multiple models and switching to different models when appropriate increases prediction accuracy (see para. 0006).
	

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hilemon et al. US 2017/0102695 A1 in view of Christianson et al. US 2002/0120630 A1.

	Hilemon does not teach the following limitation, however, Christianson teaches:
3. The intelligent prognostics and health management system of claim 1, wherein the intelligent prognostics and health management object analytics tree module comprises a mapping table.  [para. 0065]
It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of Christianson with those of Hilemon.  A person having ordinary skill in the art would have been motivated to combine the teachings because Christianson teaches that mapping tables can be used to store the hierarchal relationship of parents and child nodes.
	
Christianson teaches:
4. The intelligent prognostics and health management system of claim 3, wherein the analytic engine service manager module controls a workflow of the plurality of analytics tree nodes based on the mapping table in the intelligent prognostics and health management object analytics tree module.  [para. 0065]

	Regarding method claims 6-10, these method claims recite the steps for implementing the functionality of the apparatus claims 1-5 above and are rejected on the same grounds and rationale as claims 1-5 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/Examiner, Art Unit 2115